First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the compound:

    PNG
    media_image1.png
    168
    210
    media_image1.png
    Greyscale
in the reply filed on April 5, 2022 is acknowledged.
Based on applicant’s amendment, the restriction requirement dated January 5, 2022 is withdrawn.

Information Disclosure Statement
Applicant’s duty to disclose information material to patentability to the claimed invention is noted.  
In the instant application, it is duly noted that Applicant has submitted an information disclosure statement with a total of over 300 references.  While the Examiner has made every effort to thoroughly review these references, one could have very well missed a pertinent document.  
As noted by the court, applicant has an obligation to call the most pertinent prior art to the attention of the Patent Office in a proper fashion.  Burying one reference amongst a large number of other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., 175 USPQ 260 (DC Sfla 1972).  Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. Dist. N. Dist. IN 1992).

Specification
The use of the term VALIUM®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
NOTE:  Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as marks.  See MPEP § 608.01(v) II. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,435,431. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims(s) recite the claimed compounds:

    PNG
    media_image2.png
    410
    412
    media_image2.png
    Greyscale
Therefore, instant claims are rendered anticipated by the claim of the cited patent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lan (WO 98/05337 cited by applicant on IDS submitted 4/5/2022).
Lan teaches GABAA receptor agonists of the formula:

    PNG
    media_image3.png
    165
    235
    media_image3.png
    Greyscale
wherein
Each of R, R2, R5, R6, R7, R8, R9 and R10 is hydrogen; R1 is hydrogen, alkyl, alkynyl; R3 is acetyl, hydroxyacetyl or haloacetyl and R4 is hydrogen or methyl (see the entire article, especially page 3, line 8 – page 4, line 30).  The reference teaches the compounds are useful for the treatment of migraine headache (see for example, Abstract) and exemplifies, for example:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see page 7, compound #11); 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(see page 14, compound #22);

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(see page 18, compound #21); and
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(see page 21, compound #12).
(1)  
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
differs from the compounds of claims 28 and 29 by reciting an acetyl group in the 17-position.  However, as shown above, Lan teaches and exemplifies hydroxyacetyl and haloacetyl (bromoacetyl) groups.  Therefore, modification of
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
by replacing the 17-acetyl group with the hydroxyacetyl or bromoacetyl group with the production of:

    PNG
    media_image9.png
    163
    194
    media_image9.png
    Greyscale
(instant claim 28) or 
    PNG
    media_image10.png
    153
    195
    media_image10.png
    Greyscale
(instant claim 29) is 
rendered prima facie obvious;
(2)  
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
differs from the compound of claim 28 by reciting 3β-hydrogen.  However, as shown above, Lan teaches and exemplifies R1 as hydrogen or methyl.  Therefore, the addition of a 3β-methyl group with the production of:

    PNG
    media_image9.png
    163
    194
    media_image9.png
    Greyscale
(instant claim 28) is rendered prima facie obvious;
(3)  
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
differs from the compound of claim 29 by reciting a 3β-ethynyl.  However, as shown above, Lan teaches and exemplifies R1 as alkynyl (ethynyl) or alkyl (methyl).  Therefore, the replacement of the 3β-ethynyl group with a 3β-methyl group with the production of:

    PNG
    media_image10.png
    153
    195
    media_image10.png
    Greyscale
(instant claim 29) is rendered prima facie obvious; and
(4)  
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 differs from the compound of claim 30 by reciting a 10-methyl group.  However, as shown above, Lan teaches and exemplifies R4 as hydrogen or methyl.  Therefore, the replacement of the 10-methyl group with a hydrogen with the production of:

    PNG
    media_image14.png
    154
    197
    media_image14.png
    Greyscale
(instant claim 30) is rendered prima facie obvious.  
The motivation to make said modifications is based on the teaching of Lan that the compounds obtained would also be GABAA agonists and useful in treating migraine.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628